DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	In the amendments filed on 3/17/2020, claims 4-7, 9, and 10 have been amended. The currently pending claims are claims 1-10.


Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
5.	Initialed and dated copy of IDS form 1449, filed 5/17/2019, are attached to the instant Office Action.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	The claims are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. The claims fall within the judicial exception of an abstract idea, specifically the abstract idea of “Mental Processes” (including observation, evaluation and opinion).

Regarding independent claim 1:
Statutory Category: Yes, recites an information processing apparatus, thus reciting an apparatus that performs a process.

Step 2A, Prong 1 (Judicial Exception Recited?): Yes. The claim recites a series of steps directed towards two general steps: ie aligning data sets and extracting data sets. These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.
	The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic
computer components that are not even recited in the claims. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. 
No specific hardware is even recited in the claims. Therefore, the claim is directed to an abstract idea.

Step 2B (Inventive Concept Provided?): No. As discussed with respect to Step 2A, the elements (ie “information learning apparatus”, “aligner”, “extractor”) in the claim amount to no more than mere instructions to apply the exception. Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The apparatus is interpreted as generic computer components (see MPEP 2106.05(f)), and the operations is interpreted as instructions to apply an abstract idea (see MPEP 2106.05(f)) which do not amount to significantly more.

Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.

Claim 10 is substantially similar to claim 1, and are therefore likewise rejected.

Claims 2-9 depend upon claim 1, respectively, and do not correct the issues set forth above. Therefore, these claims are likewise rejected.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spiro et al. (US Publication 2018/0173813 A1)
As per claim 1, Spiro teaches An information processing apparatus, (see Abstract)
comprising: an aligner that aligns, with reference to a reference data set that is a sequential data set, another sequential data set; (paragraph 0042, 0062, first reference logs are utilized to align sections of first reference logs with sections of corresponding second reference logs, the reference logs associated with sensor log data in the form of time series data, interpreted as sequential data sets)
and a target data extractor that extracts a portion of the another sequential data set corresponding to the reference data set as a target data set. (paragraph 0067, 0068, 0069, a baseline extraction module extracts sensor log data based on comparison and matching with corresponding reference logs)
As per claim 2, Spiro teaches the aligner aligns the another sequential data set such that a degree of similarity between the reference data set and the another sequential data set increases. (paragraph 0042, 0090, measurement similarity)
As per claim 3, Spiro teaches the aligner aligns the another sequential data set by a cross-correlation method or a dynamic time warping method. (paragraph 0042, 0062, dynamic time warping algorithm)
As per claim 4, Spiro teaches a feature extractor that extracts a feature from the target data set. (paragraph 0068, 0125, extract sensor log values)
As per claim 5, Spiro teaches the target data extractor extracts same portions of multiple sequential data sets as target data sets. (paragraphs 0041, 0047, 0058, corresponding reference logs)
As per claim 6, Spiro teaches a reference data selector that selects the reference data set from multiple sequential data sets. (paragraph 0066, 0123, corresponding reference logs)
As per claim 7, Spiro teaches a model generator that generates a determination model for determining a label of a sequential data set based on at least one of multiple target data sets and features extracted from the multiple target data sets. (paragraph 0099, aggregate groups of sub-periods of same type) 
As per claim 8, Spiro teaches the model generator generates determination models using multiple learning algorithms prepared in advance, and outputs one of the determination models that has a highest determination accuracy. (paragraph 0042, 0062, dynamic time warping algorithm)
As per claim 9, Spiro teaches a determiner that determines a label of the target data set based on a determination model for determining a label of the sequential data set. (paragraph 0073, detect abnormal sensor data)

As per claim 10, Spiro teaches A non-transitory computer-readable storage medium storing a program for causing a computer to execute a process comprising: (see Abstract)
aligning, with reference to a reference data set that is a sequential data set, another sequential data set; (paragraph 0042, 0062, first reference logs are utilized to align sections of first reference logs with sections of corresponding second reference logs, the reference logs associated with sensor log data in the form of time series data, interpreted as sequential data sets)
and extracting a portion of the another sequential data set corresponding to the reference data set as a target data set. (paragraph 0067, 0068, 0069, a baseline extraction module extracts sensor log data based on comparison and matching with corresponding reference logs)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ciarlini (US Patent 10,360,215 B1)
Ayodhya (US Publication 2019/0173795 A1)
Murray (US Publication 2019/0065620 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168